Citation Nr: 0727632	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to an increased evaluation for acute and 
chronic back strain, currently evaluated as 40 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to December 
1984 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island in February and May of 2004.

In the May 2004 rating decision, the RO reopened the 
veteran's previously denied claim of service connection for 
PTSD and considered the claim on a de novo basis.  
Nevertheless, the Board has a legal duty to address the "new 
and material evidence" requirement of 38 C.F.R. § 3.156 
(2006) regardless of the actions of the RO and has rephrased 
that issue as such.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Prior to the appealed rating decision, the veteran had 
indicated disagreement with the assigned 40 percent 
disability evaluation for his low back disorder and the 
effective date for that evaluation, from a June 2002 rating 
decision, and had been issued a Statement of the Case 
addressing those issues in November 2003.  He did not, 
however, submit a Substantive Appeal addressing these issues.  
The effective date issue is thus not before the Board on 
appeal, and the date of claim for the increased evaluation 
issue will be considered to be November 2003, when the RO 
ordered a new orthopedic examination for the veteran to 
determine whether there was any improvement in his back 
disorder. 

Since the certification of this case to the Board, the 
veteran has submitted additional medical evidence, along with 
a waiver of RO review of this evidence.  38 C.F.R. 
§ 20.1304(c) (2006).

In his December 2005 Substantive Appeal, the veteran 
requested a hearing before the Board in Washington, DC.  He 
was scheduled for such a hearing in May 2007 but failed to 
report for that hearing without explanation.  The Board will 
therefore proceed with his appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2006).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
manifested by forward flexion limited to 60 degrees and 
symptoms of pain; however, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

2.  The veteran's claim of service connection for PTSD was 
previously denied in multiple rating decisions, the most 
recent of which was issued in July 1999.

3.  The evidence received since the July 1999 rating 
decision, while new to the record, does not serve to 
establish that the current diagnosis of PTSD is predicated 
upon a corroborated stressor or participation in combat with 
the enemy during service and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for acute and chronic back strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2006).

2.  New and material evidence has not been received to reopen 
a claim of service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for acute and 
chronic back strain

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
an increased evaluation for acute and chronic back strain, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his low back disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision, in September 2004.  However, the 
Board subsequently readjudicated this claim in a November 
2005 Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran's service-connected low back 
disorder had been assigned a 40 percent evaluation prior to 
when the present claim arose.  This evaluation and its 
effective date were reiterated in the appealed February 2004 
rating decision, and the veteran was further notified of VA's 
practices regarding evaluations and effective dates in a 
March 2006 letter.  The Board finds that these actions 
satisfy VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In an August 1992 rating decision, the RO granted service 
connection for the veteran's low back disorder in view of an 
in-service low back lifting injury in early 1991.  A 20 
percent evaluation was assigned, effective from May 1991.

Subsequently, in a June 2002 rating decision, the RO 
increased this evaluation to 40 percent, effective from June 
2000, on the basis of treatment records and examination 
reports showing increased symptomatology, including severe 
limitation of lumbar spine motion.  This evaluation has since 
remained in effect.

During a December 2003 VA spine examination, the veteran 
reported that his current low back symptoms included low back 
pain that had "a character of being whipped" and radiated 
to his legs.  He noted that he had attempted to regain 
employment at a hospital but was not hired back because he 
had not gotten a clearance from his physicians.  Also, he 
stated that he was no longer able to play basketball and was 
unable to walk more than two miles.  

The examination revealed tenderness to palpation over the T8-
S1 region, with increased tenderness over the spinous 
processes of L4-S1.  He also had tenderness to palpation over 
the bilateral paravertebral muscles of L3-S1.  Range of 
motion studies revealed flexion to 60 degrees, extension to 
15 degrees, and lateral extension and rotation to 30 degrees 
bilaterally, with an endpoint of pain on the left for both 
movements.  There was pain in the left thigh.  X-rays of the 
lumbar spine revealed pins and screws to be in place, with no 
other significant abnormal findings.  The examiner further 
noted a positive straight leg raise on the right, limitations 
in range of motion, muscle weakness to the right lower 
extremity, and an inability to perform DeLuca stress testing.

An MRI of the lumbar spine from January 2005 revealed 
findings including a broad-based annular bulge at the L4-L5 
level, with mild effacement of the epidural space; 
susceptibility artifact from bilateral transpedicular L5 and 
S1 screws; foraminal bulges at the L4-L5 level; decompression 
of the spinal canal by laminectomies; and central laminectomy 
defects and posterior transpedicular screw fixation at the 
L5-S1 level.  

Based the December 2003 examination findings, the RO, in a 
November 2005 rating decision, separately granted service 
connection for right lower extremity radiculopathy associated 
with status post disc fusions of the lumbar spine.  The 
veteran has not indicated disagreement with the initial 10 
percent rating for this disorder, and it is not presently at 
issue on appeal.

Reports from Pradeep Chopra, M.D., dated through from April 
2005 to January 2006, reflect the veteran's continued 
complaints of low back pain with radicular symptoms to both 
lower extremities, right greater than left.  He also 
described difficulty getting up in the morning, numbness to 
both extremities, and exacerbations with prolonged sitting, 
standing, and walking.  Dr. Chopra initially placed him on 
lumbar facet intra-articular joint injections and 
interlaminar epidural steroid injections.  Beginning in 
October 2005, he also underwent a radiofrequency denervation 
of the median branches of the right L4 and L5 dorsal ramus 
under fluoroscopy on multiple occasions.

The veteran underwent a second VA examination in January 
2006, during which he reported exacerbations of pain at the 
end of each day to "level 10" or more.  Sexual dysfunction 
was also noted, and he reported a course of epidural steroid 
injections and use of a TENS unit.  Upon examination, the 
veteran had a stiff posture and gait.  His straight leg 
raising was positive at 45 degrees bilaterally.  Muscle tone 
and bulk were normal.  Strength was noted to be likely full 
in all muscle groups, but the examination was difficult and 
inconsistent due to a decreased effort caused by the stated 
pain.  Deep tendon reflexes showed knee jerk and ankle jerk 
to be 2 and symmetrical.  A sensory examination showed 
decreased pinprick in the L5 distribution on the right and in 
the L4-L5 distribution on the left.  The diagnoses were 
lumbosacral degenerative disc disease, status post 
lumbosacral laminectomy and fusion times two; chronic L4-L5 
radiculopathy; and chronic and severe low back pain syndrome.  

Based on these examination findings, the RO, in a March 2006 
rating decision, separately granted service connection for 
left lower extremity radiculopathy.  Again, the veteran has 
not indicated disagreement with the initial 10 percent rating 
for this disorder, and it is not presently at issue on 
appeal.

The veteran also underwent further treatment from Dr. Chopra 
between February and November of 2006, with complaints of 
recurring pain across the lower lumbar area.  Treatments 
included bilateral sacroiliac joint injections under 
fluoroscopy and bilateral lumbar facet intra-articular joint 
injections under fluoroscopy.  The veteran also underwent 
prognostic blocks to the bilateral facet joints at L2-L3 
under fluoroscopy in November 2006, following a finding of 
the most tenderness over the L2-L3 facet joints.

A December 2006 MRI revealed mild degenerative changes within 
the cervical, thoracic, and lumbar spine.
 
While the RO has listed the now-deleted 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) as the code under which the 
veteran's disorder has been evaluated, the applicable 
diagnostic codes were in fact revised several months prior to 
when the current matter arose in November 2003 (the veteran 
did not send in a new claim at that time, but the RO ordered 
a new examination during that month).  The Board has thus 
considered these now-applicable code sections.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, which 
apply to all spine disorders except for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent 
evaluation is assigned for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately, as has been done in 
this case.  

In the present case, the veteran's current symptoms include 
lumbar spine forward flexion to 60 degrees and significant 
pain and tenderness exhibited upon examination.  The 
combination of these limitation of motion and pain symptoms 
is certainly consistent with the criteria for a 40 percent 
evaluation under the formula of Diagnostic Codes 5235-5242, 
which allow a 40 percent evaluation for flexion limited to 30 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.

For an evaluation in excess of 40 percent, however, there 
must be a showing of either unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  Neither the veteran's examiners nor Dr. Chopra, 
however, have indicated the presence of either ankylosis or 
incapacitating episodes of any particular duration.  While 
the veteran has had regular steroid injections of the lower 
back, Dr. Chopra has consistently noted symptoms of pain and, 
more recently, tenderness over the L2-L3 bilateral facet 
joints but has not stated that these injections have been a 
response to incapacitating episodes.

Finally, the Board notes that the veteran has submitted no 
evidence showing that his service-connected disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 40 percent for acute and chronic back strain, and 
the claim for this benefit must be denied.  38 C.F.R. § 4.7.

II.  New and material evidence to reopen a claim of service 
connection for PTSD

Preliminarily, the Board notes that the VCAA's duty to notify 
provisions, though not its duty to assist provisions, apply 
in cases where a reopening is sought on the basis of new and 
material evidence.

In the present case, the Board satisfied that the RO met VA's 
duty to notify the veteran of the evidence necessary to 
substantiate his claim in a February 2004 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Significantly, the RO also informed the veteran that his 
claim had previously been denied a prior rating decision, 
that he would need to submit new and material evidence to 
reopen the claim, that such evidence could not merely 
reinforce a well-established point but needed to be relevant 
to the issue of service connection, and that he needed to 
submit additional details relating to an in-service incident 
resulting in PTSD.  By such notification, the Board is 
satisfied that the RO met the notification requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to 
claims to reopen.

The Board is also satisfied that this case raises no concerns 
in view of the Mayfield decisions and Dingess/Hartman.  The 
February 2004 VCAA letter preceded the appealed rating 
decision, and the questions of evaluations and effective 
dates are moot in this decision given the unfavorable 
determination noted below.  See Bernard v. Brown, 4 Vet. App. 
at 394; see also Sabonis v. Brown, 6 Vet. App. at  430.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

With regard to claims of service connection for PTSD, several 
specific facts must be established, notably a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

In this case, the veteran's initial claim of service 
connection for PTSD was denied in an August 1994 rating 
decision on the basis that, while several treatment records 
had references pertaining to PTSD, he had not responded to a 
letter requesting evidence of stressors.  In this regard, the 
Board notes that the veteran served in Southwest Asia during 
Operation Desert Storm but has not been shown to have 
received such combat-related citations as the Purple Heart 
Medal or the Combat Infantryman Badge; his service-connected 
gunshot wound of the right lower extremity arose from a non-
combat incident during service in September 1982, as 
indicated in a September 1985 administrative decision.   The 
veteran was notified of the unfavorable August 1994 rating 
decision in the same month but did not respond within the 
following year.

In October 1995, the veteran applied again for service 
connection for PTSD.  Subsequently, a December 1995 VA 
psychiatric examination revealed an Axis I diagnosis of PTSD, 
and at that time the veteran reported working in a field 
hospital under uncertain conditions and traumatic exposure to 
enemy body parts that he had to bury while in Saudi Arabia.  
The RO denied the veteran's claim again in January 1996, 
indicating that the evidence of record did not establish that 
a stressful experience sufficient to cause PTSD had actually 
occurred.

The veteran perfected an appeal of the January 1996 rating 
decision, and, during a June 1996 hearing, provided more 
details about taking part in the recovery action of 
casualties following a SCUD missile attack on an American 
unit in Dhahran, Saudi Arabia during Operation Desert Storm.  
Following this hearing, however, the veteran dropped his 
appeal of the PTSD claim in a January 1997 submission.

In September 1998, the veteran submitted a further claim of 
service connection for PTSD.  The RO denied this claim in 
July 1999 and noted that the veteran had not provided 
evidence sufficient to allow verification of his alleged in-
service stressors through the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (now the 
United States Joint Services Records Research Center (JSRRC).  
The RO again noted the veteran's previous report of a SCUD 
attack where he handled casualties and that he had been shown 
in the past to have a diagnosis of PTSD.  The veteran was 
notified of this decision in August 1999 but did not respond 
within the following year.

The Board therefore finds that the July 1999 rating decision 
is final under 38 U.S.C.A. § 7105(c), in the absence of a 
Notice of Disagreement.  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.  As indicated above, the veteran's diagnosis and 
reported history of handling bodies following a SCUD attack 
were of record prior to the July 1999 decision, so the 
"unestablished fact" in this case is whether his diagnosis 
is based upon a corroborated stressor or participation in 
combat with the enemy during service.

The evidence received since the July 1999 rating decision 
consists of VA medical records and examination reports dated 
since November 1991, private medical reports and statements 
dated since December 1992, and multiple lay submissions.

In this case, the vast majority of the newly received medical 
evidence pertains to the veteran's service-connected low back 
disorder.  PTSD is referenced in multiple records, though 
many recent VA records, including an October 2004 VA PTSD 
clinic report, contain diagnoses of bipolar disorder, 
somatization disorder, and anxiety disorder (not otherwise 
specified) with PTSD features.  Regardless of the diagnosis 
given, these reports do not contain any information that 
would tend to establish either a corroborated in-service 
stressor or participation in combat with the enemy during 
service.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
June 2005 Substantive Appeal.  In the absence of a finding of 
combat with the enemy, however, the veteran's statements, by 
themselves, will not be enough to establish the occurrence of 
an alleged stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).  The Board also notes that the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  As this evidence is 
devoid of probative value, it cannot be considered 
"material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for PTSD.  
This evidence, however, does not in any way serve to 
establish that his diagnosed disorder is based upon a 
corroborated stressor or participation in combat with the 
enemy during service.  Accordingly, this evidence does not 
raise a reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be denied 
as to that claim.




ORDER

Entitlement to an increased evaluation for acute and chronic 
back strain, currently evaluated as 40 percent disabling, is 
denied.

New and material evidence has not been received to reopen a 
claim of service connection for PTSD, and the appeal is 
denied as to this claim.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


